Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 11/26/2021 has been entered. Pending claims 1-18 are addressed below. 

Claim Objections
Claim 10 is objected to because of the following informalities:  “at least one container for accommodating an extinguishing device and a sealing fluid” should be correct to recite “at least one container for accommodating an extinguishing agent 

Claim 12 is objected to because of the following informalities:  “the sealing flu-id” should be corrected to recited “the sealing [[flu-id]] fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, limitation reciting “the step of opening the closure is performed by one of switching a valve and destroying a membrane” is indefinite. It is unclear if this limitation requires: a) one valve and one destroyable membrane, or b) just one of the listed components (one valve or one membrane). The illustration of the claimed invention does not show both components would be used. As best understood by the examiner, this limitation is addressed as “one of switching a valve or destroying a membrane”, until further clarification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Gelder (US 2015/0238787).
Re claim 1, Van Gelder discloses a method for extinguishing a flame front (front of the explosion propagation; par. 21) in a gas pipeline (horizontal pipeline shown at 1; see fig. 1), comprising: introducing an extinguishing agent (a first portion of CO2 shown at 6; see annotation) at an overpressure (since bottle 4 stores CO2 under pressure; par. 15) into an extinguishing zone (a top portion of the space occupied by CO2) of the gas pipeline; and introducing a sealing fluid (another portion of CO2 shown at 6, see annotation) into a sealing zone (a portion of the space occupied by CO2, or the entire space occupied by CO2 shown at 6) of the gas pipeline such that the sealing fluid remains in the sealing zone in such a way that a gas flowing through the gas pipeline must flow through the sealing fluid in the sealing zone (any movement of existing gas in the pipeline must flow through CO2; it is noted that the current claim language does not distinguish the boundaries of the extinguishing zone and the sealing zone, therefore the teaching in the reference meet the limitations of the claim as annotated below).


    PNG
    media_image1.png
    635
    640
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Van Gelder)

Re claim 2, Van Gelder discloses the method according to claim 1, wherein the sealing fluid introduced into the sealing zone prevents a movement of a flame front from one side of the sealing zone to another side of the sealing zone (see par. 35).

Re claim 3, Van Gelder discloses the method according to claim 1 wherein the sealing fluid (bottom portion of 6) is introduced into the gas pipeline sequentially after the extinguishing agent (top portion of 6).

2).

Re claim 5, Van Gelder discloses the method according to claim 1 wherein the extinguishing zone (top half of the CO2 space) and the sealing zone (entire space occupied by CO2) at least partially coincide spatially (see fig. 1B).

Re claim 6, Van Gelder discloses the method according to claim 5 wherein either the extinguishing zone (top half of the CO2 space) is completely part of the sealing zone (entire space occupied by CO2; see fig. 1B), or the sealing zone is completely part of the extinguishing zone.

Re claim 7, Van Gelder discloses the method according to claim 1, further comprising opening a closure (par. 35: “Injecting means 5 comprises an opening mechanism for opening a seal of reservoir 4”) in order to introduce the extinguishing agent into the extinguishing zone.

Re claim 8, Van Gelder discloses the method according to claim 7 wherein the step of opening the closure is performed by one of switching a valve (par. 38 indicate a valve) and destroying a membrane.

Re claim 10, Van Gelder discloses an extinguishing device (figs. 1a, 1b) for a gas pipeline, comprising: at least one container (4) for accommodating an extinguishing 

Re claim 12, Van Gelder discloses the extinguishing device according to claim 10 wherein the at least one container (4) is configured to accommodate the extinguishing agent (6) and the sealing fluid (6).

Re claim 13, Van Gelder discloses the extinguishing device of claim 10 wherein the at least one container (4) comprises at least one extinguishing agent space (a portion of container 4 interior) and at least one sealing fluid space (another portion of container 4 interior).

Re claim 14, Van Gelder discloses the extinguishing device of claim 13 wherein the at least one extinguishing agent space and the at least one sealing fluid space are fluidically connected or fluidically connectable to one another (since the same fluid 6 is stored in container 4, they are fluidically connected).

Re claim 15, Van Gelder discloses the extinguishing device according to claim 10 wherein the at least one container is configured to separately (via the top portion and bottom portion) introduce the extinguishing agent into the extinguishing zone and the sealing fluid into the sealing zone.

.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorf (US 2626860)
Re claim 17, Dorf discloses a method for extinguishing a flame front in a gas pipeline (how device in figs. 1 and 2 works, “a supply pipe 10 carries a fuel gas such as acetylene under about 400 to 425 pounds per square inch to a usual porous material used for the suppression of backfire”), comprising: 
introducing an extinguishing agent (half the water in container 17 is pushed into porous material 11) at an overpressure (from the “traveling pressure wave”; col. 2, ln 14-15) into an extinguishing zone (top half of 11 where water is soaked in) of the gas pipeline (col. 2, ln 12-23: “When a backfire flame travels back the outlet pipe on the downstream side 6 of the constriction, the rapidly travelling pressure wave is delayed momentarily by the constriction 15, with the result that the pressure breaks the disk 19, putting pressure on the water and causing the disk 20 to break and the water to rise in the outlet pipe on the upstream side 15 of the constriction into contact with the porous material 11”); and 


Re claim 18, Dorf discloses an extinguishing device (see fig. 1 or fig. 2) for a gas pipeline, comprising: at least one container (17) for accommodating an extinguishing device (a portion of the water in 17) and a sealing fluid (another portion of the water in 17) and is configured to conduct a method (method of claim 1) for extinguishing a flame front in a gas pipeline (how device in figs. 1 and 2 work, “a supply pipe 10 carries a fuel gas such as acetylene under about 400 to 425 pounds per square inch to a usual porous material used for the suppression of backfire”), comprising: 
introducing an extinguishing agent (half the water in container 17 is pushed into porous material 11) at an overpressure (from the “traveling pressure wave”; col. 2, ln 14-15) into an extinguishing zone (top half of 11 where water is soaked in) of the gas pipeline (col. 2, ln 12-23: “When a backfire flame travels back the outlet pipe on the downstream side 6 of the constriction, the rapidly travelling pressure wave is delayed momentarily by the constriction 15, with the result that the pressure breaks the disk 19, 
introducing a sealing fluid (another half of the water in container that is also pushed into another portion of 11) into a sealing zone (another/bottom half of 11 where water is soaked in) of the gas pipeline such that the sealing fluid remains in the sealing zone in such a way that a gas flowing through the gas pipeline must flow through the sealing fluid in the sealing zone (col. 4, ln 9-13: “The cooling liquid does not clog the pores of the material 11, but effectively cools that material due to its latent heat of vaporization and low enough surface tension to allow penetration of the porous mass.”); wherein the sealing fluid comprises water (see fig. 1; col. 2, ln 7-9: “a container 17 having therein water”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Gelder in view of Leahy (US 2016/0361580).
Re claim 9, Van Gelder fails to teach the overpressure destroys a membrane that fluidically separates the extinguishing agent from the extinguishing zone, thereby permitting introducing the extinguishing agent into the extinguishing zone.
However, Leahy teaches a fire suppression device and method (shown in fig. 1A) that utilize an overpressure configuration with a propellant tank 120 coupled to a suppressant tank 110 wherein the overpressure destroys a membrane 113 to permit introducing the extinguishing agent 112 into the extinguishing zone 190 (par. 44). Leahy demonstrates that the destroyable membrane in fig. 1A (par. 44) can be used in interchangeably with a valving construction 251 as shown in fig. 2 (par. 54). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Gelder to incorporate the teachings of Leahy to substitute a valve construction for agent discharge with a destroyable membrane construction to separate the extinguishing agent from the extinguishing zone until actuation. The substitution of one known element (valve closure) as taught by Van Gelder with another (frangible membrane) as taught by Leahy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of closure configuration would have yielded predictable results, namely, allowing agent discharge when activated. 

However, Leahy teaches a fire suppression device and method (shown in fig. 1A) that utilize an overpressure configuration with a propellant tank 120 coupled to a non-pressurized suppressant tank 111 wherein the overpressure from the open propellant tank 120 destroys a membrane 113 to permit introducing the extinguishing agent 112 into the extinguishing zone 190 (par. 44, 57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Gelder to incorporate the teachings of Leahy to substitute the one container configuration (pressurized suppressant container 4) in Van Gelder with a two container configuration (compressed gas container 120 coupled to the suppressant container 110). The substitution of one known element (container agent source) as taught by Van Gelder with another (two container configuration) as taught by Leahy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  since the substitution of suppressant container source configuration would have yielded predictable results, namely, providing pressurized agent discharge to suppress flame or explosion. In addition, Leahy has also disclosed the mentioned two container layout, propellant with non-pressurized pure suppressant cartridge, have the benefit of safer and more stable during transport (par. 57) than the pre-pressurized suppressant one-container setting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are found not persuasive. 
Remarks, page 5: applicant argues that the arrangement in figs. 1B, 2C, or 3B of Van Gelder reference do not meet the claim when the extinguishing substance 6, 16, 26 is a liquid, and with Van Gelder ‘s disclosure, gas flowing through the pipeline would not flow through the liquid but would push the liquid through the gas pipeline. This is not persuasive because claim 1 does not require the extinguishing agent to be liquid. 

Remarks, page 6: applicant argues that gas flowing through the pipeline cannot flow through the “sealing fluid” because the pipeline is physically sealed off by “an absolute physical barrier”, closing body 2. This argument is found not persuasive because applicant provides no evidence that closing body 2 of the cited embodiment in figure 1B would physically seal off the pipe, to prevent neither gas nor liquid to pass. The evidence shown in fig. 1B of Van Gelder is that gap 3 exist between closing 2 and the pipe wall. Since extinguishing agent 6 is a CO2 gas, any existing gas flow can easily penetrate through the CO2 and through the gap 3 (see examiner’s annotated figure 1 above). 
The examiner maintains that the claims remain unpatentable for the reasons above. It is suggested that the claimed be amended to further distinguish the structure of the device from the cited prior arts.

Conclusion
Applicant's amendment (addition of claims 17 and 18) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.